                                                              United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                  IN THE UNITED STATES DISTRICT COURT             February 26, 2020
                  FOR THE SOUTHERN DISTRICT OF TEX.AS             David J. Bradley, Clerk
                           HOUSTON DIVISION


JAMES EDWARD GREEN,                 §
TDCJ #2181082,                      §
                                    §
                 Plaintiff,         §
                                    §
v.                                  §       CIVIL ACTION NO. H-19-1275
                                    §
ASSISTANT WARDEN BOOKER,            §
et al.,                             §
                                    §
                 Defendants.        §



                       MEMORANDUM OPINION AND ORDER


     State inmate James Edward Green (TDCJ #2181082) has filed a
Prisoner's     Civil   Rights   Complaint   under   42   U.S.C.     §     1983
("Complaint") (Docket Entry No. 1) regarding the conditions of his
confinement.     At the court's request Green has supplemented his
Complaint with Plaintiff's More Definite Statement ("Plaintiff's
MDS") (Docket Entry No. 10).        Because Green is a prisoner who
proceeds in forma pauperis, the court is required to scrutinize the
claims and dismiss the Complaint,       in whole or in part,            if it
determines that the Complaint "is frivolous, malicious, or fails to
state a claim upon which relief may be granted" or "seeks monetary
relief from a defendant who is immune from such relief." 28 U.S.C.
§ 1915A(b); 28 u.s.c. § 1915 {e)(2)(B).       After considering all of
the pleadings, the court concludes that this case must be dismissed
for the reasons explained below.
                             I.   Background

     Green was admitted to the Texas Department of Criminal Justice
- Correctional Institutions Division       ("TDCJ") most recently on
March 1, 2018. 1 At the time he filed his Complaint, which is dated
March 29,      2019,   Green was incarcerated at the Pack Unit in
Navasota. 2    Green sues the following defendants who are employed by
TDCJ at the Holliday Unit facility in Huntsville, where Green was
previously confined:      (1) Assistant Warden Booker,    (2) Lieutenant
Horn, and (3) Sergeant Wallace. 3

     Green reports that he has been confined to a wheelchair with
paralysis on the left side of his body since he suffered a stroke
in November of 2016. 4     Soon after Green arrived at the Holliday

Unit in March of 2018 he complained verbally to each of the
defendants about a water leak in his dormitory. 5      On July 20, 2018,
Green submitted a formal Step 1 Grievance, stating that the floor
in his bunk area was "constantly wet" and that he was "afraid of
falling while getting in and out of [his] wheelchair. "6      Assistant


     1
      Plaintiff's MDS, Docket Entry No. 10, p. l; Complaint, Docket
Entry No. 1, p. 4 (explaining that his previous admissions to TDCJ
were in the 1990s).     For purposes of identification, all page
numbers refer to the pagination imprinted by the court's electronic
filing system, CM/ECF.
     2
         Complaint, Docket Entry No. 1, pp. 3, 5.
     3
         Id. at   3.

     4
         Plaintiff's MDS, Docket Entry No. 10, p. 1.
     5
         Id. at 2, 4-5.
     6
      Step 1 Grievance #2018169302 ("Step 1 Grievance"), Exhibit A
to Complaint, Docket Entry No. 1-1, pp. 3-4.
                                   -2-
Warden Booker responded to the Step 1 Grievance, noting that a work
order to repair "plumbing issues" was promptly opened on July 23,

2018, and that the reported issue was repaired shortly thereafter
on August 2, 2018. 7
      Between the time Green filed his Step 1 Grievance on July 20,
2018, and the time the leak was repaired on August 2, 2018, Green
fell while trying to get into his wheelchair due to the slippery
floor in his dormitory. 8          As a result of the fall,      Green was
treated at Huntsville Memorial Hospital for "multiple bruises" and
a concussion. 9        He now suffers from migraine headaches on a
continuing basis.10
      In his pending Complaint, Green sues Assistant Warden Booker,
Lieutenant Horn,        and Sergeant Wallace in their official and
indivictual capacities for nominal,           compensatory,   and punitive
damages under 42 U.S.C. § 1983 for negligently creating or failing
to   remedy       "unsafe   and   dangerous   living   conditions"   in   his
dormitory. 11 Green also includes a state law negligence claim under
the Texas Tort Claims Act ( the "TTCA") . 12



     7
         Id. at   4.

     8
         Complaint, Docket Entry No. 1, p. 4.
     9
         Id.


      Id. at 3; Step 1 Grievance, Exhibit A to Complaint, Docket
     11
Entry No. 1-1, p. 3.
     12
          Complaint, Docket Entry No. 1, p. 4.
                                      -3-
                                   II.   Discussion

A.      Claims Under 42 u.s.c. § 1983

        Green seeks monetary damages under 42 u.s.c. § 1983. To state
a claim under § 1983, "a plaintiff must first show a violation of
the Constitut ion or of federal law,                  and   then show that the

violation was committed by someone acting under color of state
law."         Turner v. Lieutenant Driver, 848 F.3d 678, 685 (5th Cir.
2017) (citing Atteberry v. Nocona General Hospital, 430 F.3d 245,
252-53         (5th Cir. 2005)).         Allegations of negligence are not
actionable under 42 U.S.C. § 1983 because they are insufficient to
establish a constitutional violation. See Daniels v. Williams, 106
S. Ct. 662,         666   (1986)    (explaining that allegations of mere
negligence         do   not   implicate    the   Constitution     and    are   not
redressable under 42 U.S.C. § 1983); Oliver v. Collins, 914 F.2d
56, 60 (5th Cir. 1990) (emphasizing that allegations of negligence
are simply         insufficient to impose        liability     under    42 U.S.C.
§ 1983). Accordingly, Green's Complaint must be dismissed pursuant
to 28 U.S.C. § 1915{e) (2) (B) for failure to state a claim under
§ 1983.


B.      State Law Claim

        Green contends that the defendants are liable for purposes of
making a claim under the TTCA, 13 and he asks the court to exercise



        13   Id.

                                          -4-
its supplemental jurisdiction over his state law negligence claims

under 28 U.S.C.   §   1367. 14
     Where a court dismisses a party's federal claims, the "general
rule" is to dismiss any state law claims without prejudice so that
the plaintiff may re-file his claims in the appropriate state
court.    See Wong v. Stripling, 881 F.2d 200, 203-04 (5th Cir.
1989); see also 28 U.S.C.        §   1367 (c) (3) (" [T] he district courts may
decline to exercise supplemental jurisdiction over a claim . . . if
. . . the district court has dismissed all claims over which it has

original jurisdiction . . . "); Welch v. Thompson, 20 F.3d 636, 644
(5th Cir. 1994) (upholding the dismissal of an inmate's state law
claims following the dismissal of his federal claims).                     The
decision to entertain or dismiss a party's state law claims is
within the district court's discretion. See Wong, 881 F.2d at 204.
Because the Complaint plainly fails to state a federal claim for
reasons set forth above, the court elects to follow the general
rule and will dismiss Green's state law claims without prejudice.



     14
       Id. "Federal courts are courts of limited jurisdiction [,] "
possessing "only that power authorized by Constitution and statute,
. . . which is not to be expanded by judicial decree." Kokkonen v.
Guardian Life Insurance Co. of America, 114 S. Ct. 1673, 1675
(1994) (citations omitted). Federal courts have no jurisdiction
over state law claims in the absence of diversity jurisdiction.
See 28 U.S.C. § 1332.       Green does not satisfy any of the
requirements for diversity jurisdiction here because all of the
parties are alleged to reside in Texas where the complained of
incident occurred, and he does not allege damages in excess of
$75,000.00. See Complaint, Docket Entry No. 1, p. 3.
                                        -5-
                     III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.    James Edward Green's Prisoner's Civil Rights
           Complaint (Docket Entry No. 1) is DISMISSED with
           prejudice pursuant to 28 U.S.C. § 1915(e) (2) (B) for
           failure to state a claim upon which relief may be
           granted under 42 U.S.C. § 1983.

     2.    Any state law claim asserted by Green is DISMISSED
           without prejudice to re-filing that claim in the
           appropriate state court.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.        The Clerk will also send a

copy of this Order to (1) the TDCJ - Office of the General Counsel,

Capitol   Station,   P.O.   Box   13084,   Austin,   Texas   78711,   Fax:

512-936-2159; and (2) the Three Strikes List at Three Strikes@

txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 26th day of February, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -6-
